DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/11/2020 has been fully considered. Claims 2-3, 5-6, 8 and 11 are cancelled, claims 12-24 are withdrawn and claims 1, 4, 7, 9-10, 12-24 are pending.

Election/Restrictions
Claims 1, 4, 7 and 9-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-24, directed to the process of making or using an allowable product and products comprising the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Asaf Batelman on 9/9/2021.

The application has been amended as follows: 

Claim 1
In lines 6-7, claim 1; the phrase –coating layer opposite a surface applied on the substrate- has been changed to the phrase -coating layer opposite to a surface of the coating layer applied on the substrate-.

Claim 4
In line 6, claim 4; the phrase –the nanomaterial particles- has been changed to the phrase -the surface-modified nanomaterial particles-.

Claim 22
In lines 1-2, claim 22; the phrase -A method of manufacturing the organic-inorganic-hybrid thin film of claim 1- has been changed to the phrase –A method of manufacturing an organic-inorganic-hybrid thin film of claim 1-.

In lines 3-8, claim 22; the phrase -providing the substrate having the upper surface and the lower surface; and forming the coating layer including the nanomaterial particles or the surface-modified nanomaterial particles on at least one surface selected from among the upper surface and the lower surface of the substrate- has been changed to the phrase -providing a substrate having  an upper surface and a lower surface; forming an adhesive layer on a surface of a coating layer opposite to a surface of the coating layer applied on the substrate; and forming the coating layer including the nanomaterial particles or the surface-modified nanomaterial particles on at least one surface selected from among the upper surface and the lower surface of the substrate; and wherein the coating layer comprises an organic-inorganic-hybrid material, the organic-inorganic-hybrid material, comprising 50.0 to 70.0 wt % of a hexafunctional acrylate monomer, 15.0 to 30.0 wt % of a trifunctional or tetrafunctional acrylate monomer, 15.0 to 30.0 wt % of an acrylate oligomer, and 14 to 50 wt% of nanomaterial particles or surface-

Claim 23 has been cancelled

Reasons for Allowance
Claims 1, 4, 7, 9-10, 12-22 and 24 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Jing et al (US 2006/0147177) do not disclose an organic-inorganic-hybrid thin film comprising the coating layer comprising an organic-inorganic hybrid material comprising 50.0 to 70.0 wt% of a hexafunctional acrylate monomer, 15.0 to 30.0 wt% of a trifunctional or tetrafunctional acrylate monomer, 15.0 to 30.0 wt% of a trifunctional or tetrafunctional acrylate oligomer and 14 to 50 wt% of nanomaterial particles or surface-modified nanomaterial particles, wherein the nanomaterial particles or surface-modified nanomaterial particles comprise alumina nanoparticles in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.